Citation Nr: 1540424	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

1.  Entitlement to service connection for a lower back condition.

2.  Entitlement to service connection for left lower extremity radiculopathy secondary to the lower back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision by the Houston RO (hereinafter agency of original jurisdiction (AOJ)) which denied service connection claims for a lower back condition and a disability characterized as "Nerve damage left leg/calf."  The Veteran filed a notice of disagreement (NOD) in November 2011.  A statement of the case (SOC) was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.  

In June 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Following the hearing, the record was held open for a 30-day period to allow the Veteran to submit additional evidence and/or information in support of his claims.  On June 30, 2015, the Veteran's representative requested an additional 30 day extension.  The date for the requested extension has now passed.  Notably, as these claims are being remanded, the Veteran has additional time to submit additional evidence and/or information in support of his claims.

As regards the matter of representation, the Board notes that, while the Veteran previously was represented by the Texas Veterans Commission, in November 2011, the Veteran granted a power-of-attorney in favor of the Disabled American Veterans (DAV) with regard to the claims on appeal.  See VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) received in November 2011.  The DAV represented the Veteran at his hearing.  The Board recognizes the change in representation.


This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For the reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran seeks to establish his entitlement to service connection for a lower back condition with associated left lower extremity radiculopathy.  He alleges that these disabilities are related to a fighting incident in service.  The service treatment records (STRs) document the Veteran's treatment for multiple bruises on his face, back, arms and ribs in April 1977 after a fight.  The Veteran reports that, during this fight, he fell down several stairs and landed directly onto his back. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.

Here, the Veteran's recent medical records reflect current diagnoses of lumbar spine disc disease with left L5-S1 radiculopathy.  The Veteran has not been afforded a VA examination, nor has a medical opinion otherwise been obtained, to determine if he has current back/left leg disability related to the documented in-service back injury.  However, given the above, the Board finds that VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-would be  helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the AOJ should arrange for the Veteran to undergo VA spine examination by an appropriate physician.The Veteran is hereby advised that, failure to report to the  scheduled examination, without good cause, may result in denial of the claims ).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes outpatient treatment records from the South Texas Health Care System (HCS) and the Corpus Christi Outpatient Clinic (OPC) dated through October 25, 2013.  Thus, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the South Texas HCS and the Corpus Christi OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since October 25, 2013, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities. 

Additionally, an August 30, 2013 AOJ e-mail communication reported the existence of two separate VA examinations that were conducted on July 15, 2013 and located in "vista imaging."  These examination reports have not been associated with the claims folder or listed as evidence in any AOJ rating decision.  On remand, the AOJ should take the appropriate steps to associate the July 15, 2013 VA examination reports with the claims file.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal (to include as regards any outstanding, pertinent private (non-VA) records), explaining r to the Veteran that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Veteran should be requested to submit, or authorize VA to obtain on his behalf, all medical records associated with his reported motor vehicle accident in 1993 resulting in left femur fracture surgery. 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the matters are hereby REMANDED for the following action:
 
1.  Obtain from the South Texas HCS and the Corpus Christi OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since October 25, 2013.  Additionally, take the appropriate steps to associate with the claims folder the two separate VA examinations that were conducted on July 15, 2013 and reportedly located in "vista imaging."  See August 30, 2013 e-mail communication.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include as regards any pertinent, outstanding private (non-VA) records..  

In particular, request that the Veteran  submit, or authorize VA to obtain on his behalf, all medical records associated with his reported motor vehicle accident in 1993 resulting in left femur fracture surgery.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4.  After all available records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

With respect diagnosed degenerative disc disease of the lumbar spine, following a review of the claims file,  the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to in-service event, disease or injury-to particularly include the documented back injury during active service.  

In doing so, the physician should consider and discuss the significance, if any, of the documented history of treatment for back bruising in April 1977, the Veteran's description of incurring a falling injury directly onto his back during this event (see June 2015 Board hearing testimony) and his report of chronic low back problems since this injury (see Corpus Christi OPC Physical Therapy Consultation dated June 23, 2011), in light of the Veteran's denial of recurrent back pain after the injury (see Report of Medical History dated August 17, 1981), the normal clinic evaluation of the spine after the injury (see Report of Medical Examination dated August 17, 1981), and the history of a motor vehicle accident in 1993 resulting in a left femur fracture. 

Also, with respect to diagnosed left L5-S1 radiculopathy, the physician should opine whether the such impairment represents a separately ratable neurological manifestation of lumbar spine disability, or was caused or is aggravated (worsened beyond natural progression) by lumbar spine disability, 

In providing each requested opinion, the examiner must consider and discuss all pertinent in- and post-service  medical and other objective evidence, as well as all  lay assertions--to include the Veteran's competent assertions as to the occurrence of in-service injury, and as to the nature, onset, and continuity of back and leg symptoms in and since service. 

The physician must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the electronic file(s) since the last adjudication), and legal authority. 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B; 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2015).

